Citation Nr: 0808604	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an earlier effective date for a total 
evaluation for post-traumatic stress disorder (PTSD), 
retroactive to December 5, 1994, or at a minimum, to March 
22, 1999.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

A TDIU rating is for consideration only if a veteran is not 
already rated totally disabled under the rating schedule.  
VAOPGCPREC 6-99 (Jun. 7, 1999). 
In the September 2003 rating decision, the RO granted the 
veteran a 100 percent schedular rating for his service-
connected PTSD.  The grant of a 100 percent schedular rating 
for PTSD effectively rendered the TDIU claim moot.  The issue 
has been phrased accordingly.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran failed to appeal the rating decision of 
January 1995 within the applicable time limits and it became 
final.

3.  In the January 2000 correspondence, the veteran did not 
express dissatisfaction or disagreement with any adjudicative 
determination by the agency of original jurisdiction (AOJ) or 
a desire to contest the result of any such determination. 

4.  The veteran failed to appeal the rating decision of 
December 2000 within the applicable time limits and it became 
final.

5.  The veteran filed a claim for an increased rating on 
March 15, 2001 and appealed within the applicable time limit.  

6.  It was factually ascertainable that the veteran was 
entitled to a total schedular rating for his PTSD on March 
22, 2000.  


CONCLUSION OF LAW

The criteria for an effective date of March 22, 2000 for the 
total schedular evaluation for service-connected PTSD have 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  

Here, the RO provided VCAA notice to the veteran in 
correspondence dated in July 2001.  That notice was provided 
in response to the veteran's TDIU claim, which the RO 
received on March 15, 2001.  A claim for a TDIU is, in 
essence, a claim for an increased rating and, as evidenced by 
the November 2001 rating decision, the RO considered it as 
such.  Norris v. West, 12 Vet. App. 413, 420 (1999).  In 
response to this claim, the RO granted a total schedular 
rating for his PTSD, effective March 15, 2001.  As this 
represented a full grant of benefits sought with respect to 
both the increased rating and the TDIU claims, the content of 
the notice with respect to these claims is no longer 
relevant.  VAOPGCPREC 6-99 (Jun. 7, 1999).  Presently, the 
only issue on appeal is entitlement to an earlier effective 
date for the total schedular rating for service-connected 
PTSD, which was initially raised in a June 2004 notice of 
disagreement (NOD).  When VA has already given VCAA notice on 
a claim, and in response to a decision on that claim receives 
an NOD raising a new issue, VCAA does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised claim.  VAOGCPREC 08-2003.  
Thus, the RO satisfied the duty to notify through its 
issuance of the July 2001 correspondence and the newly raised 
earlier effective date issue does not require issuance of 
additional notice.     

Although notice of the effective date element was not 
provided to the veteran in the July 2001 correspondence, the 
Board finds that the veteran has not been prejudiced by this.  
Throughout the course of this appeal, the veteran, through 
counsel, has submitted numerous statements addressing the 
issue of when his total disability rating became factually 
ascertainable and when he filed relevant documents in support 
of both the rating and effective date aspects of his claim.  
Thus, the veteran has demonstrated actual knowledge of what 
he needed to show to establish entitlement to the benefit 
sought.  Remanding for further notice of the laws and 
regulations concerning effective dates would delay the 
veteran's claim, would not likely lead to the submission of 
additional pertinent evidence, and would serve no purpose. 

The RO has also fulfilled its duty to assist the veteran in 
developing his claim.  As noted, the only issue for 
consideration is whether the veteran is entitled to an 
earlier effective date for his total rating for PTSD.  The 
veteran has identified no records that would be relevant in 
substantiating that element of his PTSD claim.  As such, VA 
has no further duty to assist the veteran in developing this 
claim and accordingly, the Board will proceed with appellate 
review.

Legal Criteria and Analysis

In a December 2000 rating decision, the veteran was granted a 
temporary total evaluation for his PTSD from March 22, 2000 
to June 30, 2000, as a result of hospitalization for his 
PTSD.  Effective July 1, 2000, his PTSD was rated as 50 
percent disabling.  In a September 2003 rating decision, the 
veteran was granted a 100 percent schedular disability rating 
for his service-connected PTSD, effective March 15, 2001.  
The veteran, through his representative, asserts that his 100 
percent schedular rating should be granted effective December 
5, 1994, or alternatively, to March 22, 1999.

The effective date for an award of service connection and 
disability compensation, based on an original claim, a claim 
reopened after final disallowance, or a claim for an increase 
is the day following the date of discharge or the date 
entitlement arose if the claim is received within one year 
from such discharge; otherwise, the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. 
§ 5110(a), (b) (2002); 38 C.F.R. § 3.400(b)(2) (2007).  

For increased rating claims, if an increase in disability 
occurred prior to the date of claim, the increase is 
effective as of the date the increase was "factually 
ascertainable" if the claim was received within one year 
from that date, otherwise the award is effective from the 
date of claim.  If the increase occurred after the date of 
claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R.§ 3.400(o)(1)-
(2) (2007); VAOPGCPREC 12-98 (1998).  See also 
Harper v. Brown, 10 Vet. App. 125 (1997).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  In general, "date 
of receipt" means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (2007).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  A "claim" means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, the formal claim will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2007).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) 
(2007). 

The veteran, through his representative, has offered several 
arguments in support of his claim for an earlier effective 
date.  First, in a notice of disagreement dated in June 2004, 
the veteran asserted that his hospitalization, which 
commenced on March 22, 2000, constituted an informal claim 
for an increased rating.  Further, the veteran claimed, it 
was factually ascertainable that in the one year prior to 
March 22, 2000, he was unemployable due to his service-
connected PTSD and that an effective date of March 22, 1999 
was warranted for his total rating for PTSD.  The veteran 
identified a letter from Dr. M.G., dated in February 2003, as 
evidence in support of this contention.

In his letter, Dr. M.G. stated that the veteran had been 
treated for PTSD since 1994, and at the VAMC Indianapolis, 
Indiana, since August 2002.  (The letterhead indicated that 
Dr. M.G. was associated with VAMC Indianapolis).  Dr. M.G. 
explained that due to the severity of the veteran's PTSD 
symptoms, he was incapable of working.  

The veteran's first argument fails because it was not 
factually ascertainable from Dr. M.G.'s letter that the 
veteran was totally disabled at any time prior to August 
2002.  Dr. M.G. provided no opinion as to when the veteran's 
PTSD first rendered him unable to work.  Moreover, it is not 
apparent from the letter whether Dr. M.G. had examined the 
veteran or had any basis to assess his condition prior to 
August 2002, which is when the veteran first began treatment 
at the VAMC Indianapolis and presumably, first received 
treatment from Dr. M.G.  Thus, Dr. M.G.'s letter provides no 
basis for finding that it was factually ascertainable that 
the veteran was totally disabled at any time prior to March 
15, 2001-the effective date the RO assigned for a total 
schedular rating. 

The veteran's second argument is essentially that the current 
100 percent rating should be applied retroactively to 
December 5, 1994, because medical evidence currently in the 
claims file suggests that he was totally disabled at that 
time.  In support of this argument, the veteran has submitted 
evidence, such as records from the Social Security 
Administration, pertaining to the severity of his disability 
in 1994.  There is no legal basis for this argument.  Service 
connection for the veteran's PTSD was originally granted in a 
July 1995 rating decision and assigned an effective date of 
December 5, 1994.  The July 1995 rating decision became final 
when the veteran failed to appeal that decision to the Board.  
38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994).  The Board is precluded from 
adjudicating claims for earlier effective dates of final 
decisions.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006) (rejecting a "freestanding claim" theory for earlier 
effective dates of final decisions and holding that such a 
theory vitiates the rule of finality).  The veteran has 
identified no document in the record as evidence that he 
appealed the July 1995 rating decision within the applicable 
time limit.  As the July 1995 rating decision is final, 
evidence pertaining to the severity of the veteran's 
disability at that time is irrelevant to the earlier 
effective date issue.

Finally, the veteran argues that correspondence he submitted 
in January 2000 constituted an NOD and that VA had a duty to 
issue a statement of the case (SOC).  See 38 U.S.C.A. § 7105 
(West 2002), 38 C.F.R. §§  19.28, 20.201 (2007).  The Board 
disagrees.  In a rating decision dated in November 1999, the 
RO denied the veteran's claim for an increased rating for his 
service-connected PTSD.  In the rating decision, the RO noted 
that the veteran failed to report to a VA examination and 
that the evidence did not otherwise justify an increased 
rating.  In response, the veteran submitted a written 
statement on January 12, 2000.  In that statement, the 
veteran claimed that the examination notice had been sent to 
the wrong address and that he wished to reschedule the 
examination.  The veteran also informed the RO that he 
continued to participate in PTSD group sessions and that he 
wanted the RO to obtain records of these sessions in support 
of his claim.   

A written communication from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the AOJ and a desire to contest the result 
will constitute an NOD.  38 C.F.R. § 20.201 (2007).  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Id.  
Nothing in the veteran's January 2000 statement can 
reasonably be construed as disagreement with the November 
1999 rating decision and a desire for appellate review.  
Instead, he merely requested that his VA examination be 
rescheduled and that VA obtain evidence in support of his 
claim.  

In finding that the correspondence received on January 12, 
2000 was not an NOD, the Board nonetheless finds that it can 
reasonably be construed as a claim for an increased rating.  
See 38 C.F.R. § 3.1(p) (2007).  January 12, 2000, however, is 
not the appropriate effective date for a total schedular 
rating.  The RO considered this statement in its December 
2000 rating decision.  That rating decision became final when 
the veteran failed to file an NOD within the applicable time 
limit.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999), 38 
U.S.C.A. § 7105(c) (West 1991).  The veteran submitted 
correspondence in September 2001, but the Board does not find 
it to be an NOD to the December 2000 rating decision.  In 
that correspondence, the veteran stated that he wished to 
file for an increase for his service-connected PTSD because 
his psychiatrist felt that his condition had worsened.  
Nothing in this statement can reasonably be construed as 
disagreement with the December 2000 rating decision and a 
desire for appellate review.  Instead, he merely informed VA 
he wished to file a new increased rating claim for his PTSD.  
38 C.F.R. § 20.201 (2007).

Upon reviewing the record, the Board concludes that the 
appropriate effective date for the assignment of a total 
schedular rating is March 22, 2000.  On March 15, 2001, the 
veteran filed a claim for a TDIU and the RO subsequently 
granted a total schedular evaluation effective that date.  
March 22, 2000 is the date on which the veteran was admitted 
to the hospital for PTSD treatment.  Based on this hospital 
admission, it was factually ascertainable at that time that 
the veteran met the criteria for a total schedular rating for 
PTSD.  VA received the veteran's claim within one year from 
the date of his hospital admission; therefore, it is the 
appropriate effective date of the award.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R.§ 3.400(o)(1)-(2) (2007).


ORDER

Entitlement to an effective date of March 22, 2000, for a 
total schedular rating for service-connected PTSD is granted, 
and to this extent the appeal is allowed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


